
	
		111th CONGRESS
		2d Session
		S. 4053
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize and improve the SBIR and
		  STTR programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SBIR/STTR Reauthorization Act of
			 2010.
		2.Table of contentsThe table of contents for this Act is as
			 follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Reauthorization of the SBIR and STTR programs
				Sec. 101. Extension of termination dates.
				Sec. 102. Status of the Office of Technology.
				Sec. 103. SBIR allocation increase.
				Sec. 104. STTR allocation increase.
				Sec. 105. SBIR and STTR award levels.
				Sec. 106. Agency and program flexibility.
				Sec. 107. Elimination of Phase II invitations.
				Sec. 108. Participation by firms with substantial investment
				from multiple venture capital operating companies in a portion of the SBIR
				program.
				Sec. 109. SBIR and STTR special acquisition
				preference.
				Sec. 110. Collaborating with Federal laboratories and research
				and development centers.
				Sec. 111. Notice requirement.
				Sec. 112. Express authority for an agency to award sequential
				Phase II awards for SBIR or STTR funded projects.
				TITLE II—Outreach and commercialization initiatives
				Sec. 201. Rural and State outreach.
				Sec. 202. SBIR–STEM Workforce Development Grant Pilot
				Program.
				Sec. 203. Technical assistance for awardees.
				Sec. 204. Commercialization Readiness Program at Department of
				Defense.
				Sec. 205. Commercialization Readiness Pilot Program for
				civilian agencies.
				Sec. 206. Accelerating cures.
				Sec. 207. Federal agency engagement with SBIR and STTR awardees
				that have been awarded multiple Phase I awards but have not been awarded Phase
				II awards.
				Sec. 208. Clarifying
				the definition of Phase III.
				Sec. 209. Shortened period for final decisions on proposals and
				applications.
				TITLE III—Oversight and evaluation
				Sec. 301. Streamlining annual evaluation
				requirements.
				Sec. 302. Data collection from agencies for SBIR.
				Sec. 303. Data collection from agencies for STTR.
				Sec. 304. Public database.
				Sec. 305. Government database.
				Sec. 306. Accuracy in funding base calculations.
				Sec. 307. Continued evaluation by the National Academy of
				Sciences.
				Sec. 308. Technology insertion reporting
				requirements.
				Sec. 309. Intellectual property protections.
				Sec. 310. Obtaining consent from SBIR and STTR applicants to
				release contact information to economic development organizations.
				Sec. 311. Pilot to allow funding for administrative, oversight,
				and contract processing costs.
				Sec. 312. GAO study with respect to venture capital operating
				company involvement.
				Sec. 313. Reducing vulnerability of SBIR and STTR programs to
				fraud, waste, and abuse.
				Sec. 314. Interagency policy committee.
				TITLE IV—Policy directives
				Sec. 401. Conforming amendments to the SBIR and the STTR Policy
				Directives.
				TITLE V—Other provisions
				Sec. 501. Research topics and program
				diversification.
				Sec. 502. Report on SBIR and STTR program goals.
				Sec. 503. Competitive selection procedures for SBIR and STTR
				programs.
			
		3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the terms extramural budget,
			 Federal agency, Small Business Innovation Research
			 Program, SBIR, Small Business Technology Transfer
			 Program, and STTR have the meanings given such terms in
			 section 9 of the Small Business Act (15 U.S.C. 638); and
			(3)the term small business
			 concern has the meaning given that term under section 3 of the Small
			 Business Act (15 U.S.C. 632).
			IReauthorization of the SBIR and STTR
			 programs
			101.Extension of termination dates
				(a)SBIRSection 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended—
					(1)by striking Termination.— and all
			 that follows through the authorization and inserting
			 Termination.—The authorization;
					(2)by striking 2008 and
			 inserting 2018; and
					(3)by striking paragraph (2).
					(b)STTRSection 9(n)(1)(A) of the Small Business
			 Act (15 U.S.C. 638(n)(1)(A)) is amended—
					(1)by striking In general.— and all
			 that follows through with respect and inserting
			 In
			 general.—With respect;
					(2)by striking 2009 and
			 inserting 2018; and
					(3)by striking clause (ii).
					102.Status of the Office of
			 TechnologySection 9(b) of the
			 Small Business Act (15 U.S.C. 638(b)) is amended—
				(1)in paragraph (7), by striking
			 and at the end;
				(2)in paragraph (8), by striking the period at
			 the end and inserting ; and;
				(3)by redesignating paragraph (8) as paragraph
			 (9); and
				(4)by adding at the end the following:
					
						(10)to maintain an Office of Technology to
				carry out the responsibilities of the Administration under this section, which
				shall be—
							(A)headed by the Assistant Administrator for
				Technology, who shall report directly to the Administrator; and
							(B)independent from the Office of Government
				Contracting of the Administration and sufficiently staffed and funded to comply
				with the oversight, reporting, and public database responsibilities assigned to
				the Office of Technology by the
				Administrator.
							.
				103.SBIR allocation increaseSection 9(f) of the Small Business Act (15
			 U.S.C. 638(f)) is amended—
				(1)in paragraph (1)—
					(A)in the matter preceding subparagraph (A),
			 by striking Each and inserting Except as provided in
			 paragraph (2)(B), each;
					(B)in subparagraph (B), by striking
			 and at the end; and
					(C)by striking subparagraph (C) and inserting
			 the following:
						
							(C)not less than 2.5 percent of such budget in
				fiscal year 2011;
							(D)not less than 2.6 percent of such budget in
				fiscal year 2012;
							(E)not less than 2.7 percent of such budget in
				fiscal year 2013;
							(F)not less than 2.8 percent of such budget in
				fiscal year 2014;
							(G)not less than 2.9 percent of such budget in
				fiscal year 2015;
							(H)not less than 3.0 percent of such budget in
				fiscal year 2016;
							(I)not less than 3.1 percent of such budget in
				fiscal year 2017;
							(J)not less than 3.2 percent of such budget in
				fiscal year 2018;
							(K)not less than 3.3 percent of such budget in
				fiscal year 2019;
							(L)not less than 3.4 percent of such budget in
				fiscal year 2020; and
							(M)not less than 3.5 percent of such budget in
				fiscal year 2021 and each fiscal year
				thereafter,
							;
				and
					(2)in paragraph (2)—
					(A)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (ii), respectively, and adjusting the margins
			 accordingly;
					(B)by striking A Federal agency
			 and inserting the following:
						
							(A)In generalA Federal
				agency
							;
				and
					(C)by adding at the end the following:
						
							(B)Department of Defense and Department of
				EnergyFor the Department of
				Defense and the Department of Energy, to the greatest extent practicable, the
				percentage of the extramural budget in excess of 2.5 percent required to be
				expended with small business concerns under subparagraphs (D) through (M) of
				paragraph (1)—
								(i)may not be used for new Phase I or Phase II
				awards; and
								(ii)shall be used for activities that further
				the readiness levels of technologies developed under Phase II awards, including
				conducting testing and evaluation to promote the transition of such
				technologies into commercial or defense products, or systems furthering the
				mission needs of the Department of Defense or the Department of Energy, as the
				case may
				be.
								.
					104.STTR allocation increaseSection 9(n)(1)(B) of the Small Business Act
			 (15 U.S.C. 638(n)(1)(B)) is amended—
				(1)in clause (i), by striking
			 and at the end;
				(2)in clause (ii), by striking
			 thereafter. and inserting through fiscal year
			 2011;; and
				(3)by adding at the end the following:
					
						(iii)0.4 percent for fiscal years 2012 and
				2013;
						(iv)0.5 percent for fiscal years 2014 and 2015;
				and
						(v)0.6 percent for fiscal year 2016 and each
				fiscal year
				thereafter.
						.
				105.SBIR and STTR award levels
				(a)SBIR adjustmentsSection 9(j)(2)(D) of the Small Business
			 Act (15 U.S.C. 638(j)(2)(D)) is amended—
					(1)by striking $100,000 and
			 inserting $150,000; and
					(2)by striking $750,000 and
			 inserting $1,000,000.
					(b)STTR adjustmentsSection 9(p)(2)(B)(ix) of the Small
			 Business Act (15 U.S.C. 638(p)(2)(B)(ix)) is amended—
					(1)by striking $100,000 and
			 inserting $150,000; and
					(2)by striking $750,000 and
			 inserting $1,000,000.
					(c)Annual adjustmentsSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
					(1)in subsection (j)(2)(D), by striking
			 once every 5 years to reflect economic adjustments and programmatic
			 considerations and inserting every year for inflation;
			 and
					(2)in subsection (p)(2)(B)(ix) by inserting
			 (each of which the Administrator shall adjust for inflation
			 annually) after $750,000,.
					(d)Limitation on size of awardsSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by adding at the end the following:
					
						(aa)Limitation on size of awards
							(1)LimitationNo Federal agency may issue an award under
				the SBIR program or the STTR program if the size of the award exceeds the award
				guidelines established under this section by more than 50 percent.
							(2)Maintenance of informationParticipating agencies shall maintain
				information on awards exceeding the guidelines established under this section,
				including—
								(A)the amount of each award;
								(B)a justification for exceeding the award
				amount;
								(C)the identity and location of each award
				recipient; and
								(D)whether an award recipient has received any
				venture capital investment and, if so, whether the recipient is majority-owned
				and controlled by multiple venture capital operating companies.
								(3)ReportsThe Administrator shall include the
				information described in paragraph (2) in the annual report of the
				Administrator to Congress.
							(4)Rule of constructionNothing in this subsection shall be
				construed to prevent a Federal agency from supplementing an award under the
				SBIR program or the STTR program using funds of the Federal agency that are not
				part of the SBIR program or the STTR program of the Federal
				agency.
							.
				106.Agency and program
			 flexibilitySection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
				
					(bb)Subsequent phase II awards
						(1)Agency flexibilityA small business concern that received an
				award from a Federal agency under this section shall be eligible to receive a
				subsequent Phase II award from another Federal agency, if the head of each
				relevant Federal agency or the relevant component of the Federal agency makes a
				written determination that the topics of the relevant awards are the same and
				both agencies report the awards to the Administrator for inclusion in the
				public database under subsection (k).
						(2)SBIR and STTR program
				flexibilityA small business
				concern that received an award under this section under the SBIR program or the
				STTR program may receive a subsequent Phase II award in either the SBIR program
				or the STTR program and the participating agency or agencies shall report the
				awards to the Administrator for inclusion in the public database under
				subsection (k).
						(3)Preventing duplicative awardsBefore making an award under paragraph (1)
				or (2), the head of a Federal agency shall verify that the project to be
				performed with the award has not been funded under the SBIR program or STTR
				program of another Federal
				agency.
						.
			107.Elimination of Phase II
			 invitations
				(a)In generalSection 9(e) of the Small Business Act (15
			 U.S.C. 638(e)) is amended—
					(1)in paragraph (4)(B), by striking to
			 further and inserting: which shall not include any invitation,
			 pre-screening, pre-selection, or down-selection process for eligibility for the
			 second phase, that will further; and
					(2)in paragraph (6)(B), by striking to
			 further develop proposed ideas to and inserting which shall not
			 include any invitation, pre-screening, pre-selection, or down-selection process
			 for eligibility for the second phase, that will further develop proposals
			 that.
					108.Participation by firms with substantial
			 investment from multiple venture capital operating companies in a portion of
			 the SBIR program
				(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(cc)Participation of small business concerns
				majority-owned by venture capital operating companies in the SBIR
				program
							(1)AuthorityUpon a written determination described in
				paragraph (2) provided to the Administrator and to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives not later than 30 days before the date on which
				an award is made—
								(A)the Director of the National Institutes of
				Health, the Secretary of Energy, and the Director of the National Science
				Foundation may award not more than 25 percent of the funds allocated for the
				SBIR program of the Federal agency to small business concerns that are owned in
				majority part by multiple venture capital operating companies through
				competitive, merit-based procedures that are open to all eligible small
				business concerns; and
								(B)the head of a Federal agency other than a
				Federal agency described in subparagraph (A) that participates in the SBIR
				program may award not more than 15 percent of the funds allocated for the SBIR
				program of the Federal agency to small business concerns that are owned in
				majority part by multiple venture capital operating companies through
				competitive, merit-based procedures that are open to all eligible small
				business concerns.
								(2)DeterminationA written determination described in this
				paragraph is a written determination by the head of a Federal agency that
				explains how the use of the authority under paragraph (1) will—
								(A)induce additional venture capital funding
				of small business innovations;
								(B)substantially contribute to the mission of
				the Federal agency;
								(C)demonstrate a need for public research;
				and
								(D)otherwise fulfill the capital needs of
				small business concerns for additional financing for the SBIR project.
								(3)RegistrationA small business concern that is
				majority-owned by multiple venture capital operating companies and qualified
				for participation in the program authorized under paragraph (1) shall—
								(A)register with the Administrator on the date
				that the small business concern submits an application for an award under the
				SBIR program; and
								(B)indicate in any SBIR proposal that the
				small business concern is registered under subparagraph (A) as majority-owned
				by multiple venture capital operating companies.
								(4)Compliance
								(A)In generalThe head of a Federal agency that makes an
				award under this subsection during a fiscal year shall collect and submit to
				the Administrator data relating to the number and dollar amount of Phase I
				awards, Phase II awards, and any other category of awards by the Federal agency
				under the SBIR program during that fiscal year.
								(B)Annual reportingThe Administrator shall include as part of
				each annual report by the Administration under subsection (b)(7) any data
				submitted under subparagraph (A) and a discussion of the compliance of each
				Federal agency that makes an award under this subsection during the fiscal year
				with the maximum percentages under paragraph (1).
								(5)EnforcementIf a Federal agency awards more than the
				percent of the funds allocated for the SBIR program of the Federal agency
				authorized under paragraph (1) for a purpose described in paragraph (1), the
				head of the Federal agency shall transfer an amount equal to the amount awarded
				in excess of the amount authorized under paragraph (1) to the funds for general
				SBIR programs from the non-SBIR and non-STTR research and development funds of
				the Federal agency not later than 180 days after the date on which the Federal
				agency made the award that caused the total awarded under paragraph (1) to be
				more than the amount authorized under paragraph (1) for a purpose described in
				paragraph (1).
							(6)Evaluation criteriaA Federal agency may not use investment of
				venture capital as a criterion for the award of contracts under the SBIR
				program or STTR
				program.
							.
				(b)Technical and conforming
			 amendmentSection 3 of the
			 Small Business Act (15 U.S.C. 632) is amended by adding at the end the
			 following:
					
						(aa)Venture capital operating
				companyIn this Act, the term
				venture capital operating company means an entity described in
				clause (i), (v), or (vi) of section 121.103(b)(5) of title 13, Code of Federal
				Regulations (or any successor
				thereto).
						.
				(c)Rulemaking To ensure that firms that are
			 majority-owned by multiple venture capital operating companies are able To
			 participate in a portion of the SBIR program
					(1)Statement of congressional
			 intentIt is the stated
			 intent of Congress that the Administrator should promulgate regulations to
			 carry out the authority under section 9(cc) of the Small Business Act, as added
			 by this section, that—
						(A)permit small business concerns that are
			 majority-owned by multiple venture capital operating companies to participate
			 in the SBIR program in accordance with section 9(cc) of the Small Business
			 Act;
						(B)provide specific guidance for small
			 business concerns that are majority-owned by multiple venture capital operating
			 companies with regard to eligibility, participation, and affiliation rules;
			 and
						(C)preserve and maintain the integrity of the
			 SBIR program as a program for small business concerns in the United States,
			 prohibiting large businesses or large entities or foreign-owned businesses or
			 entities from participation in the program established under section 9 of the
			 Small Business Act.
						(2)Rulemaking required
						(A)Proposed regulationsNot later than April 30, 2011, the
			 Administrator shall issue proposed regulations to amend section 121.103
			 (relating to determinations of affiliation applicable to the SBIR program) and
			 section 121.702 (relating to ownership and control standards and size standards
			 applicable to the SBIR program) of title 13, Code of Federal Regulations, for
			 firms that are majority-owned by multiple venture capital operating companies
			 and participating in the SBIR program solely under the authority under section
			 9(cc) of the Small Business Act, as added by this section.
						(B)Final regulationsNot later than December 31, 2011, and after
			 providing notice of and opportunity for comment on the proposed regulations
			 issued under subparagraph (A), the Administrator shall issue final or interim
			 final regulations under this subsection.
						(3)Contents
						(A)In generalThe regulations issued under this
			 subsection shall permit the participation of applicants majority-owned by
			 multiple venture capital operating companies in the SBIR program in accordance
			 with section 9(cc) of the Small Business Act, as added by this section, unless
			 the Administrator determines—
							(i)in accordance with the size standards
			 established under subparagraph (B), that the applicant is—
								(I)a large business or large entity; or
								(II)majority-owned or controlled by a large
			 business or large entity; or
								(ii)in accordance with the criteria established
			 under subparagraph (C), that the applicant—
								(I)is a foreign business or a foreign entity
			 or is not a citizen of the United States or alien lawfully admitted for
			 permanent residence; or
								(II)is majority-owned or controlled by a
			 foreign business, foreign entity, or person who is not a citizen of the United
			 States or alien lawfully admitted for permanent residence.
								(B)Size
			 standardsUnder the authority
			 to establish size standards under paragraphs (2) and (3) of section 3(a) of the
			 Small Business Act (15 U.S.C. 632(a)), the Administrator shall, in accordance
			 with paragraph (1) of this subsection, establish size standards for applicants
			 seeking to participate in the SBIR program solely under the authority under
			 section 9(cc) of the Small Business Act, as added by this section.
						(C)Criteria for determining foreign
			 ownershipThe Administrator
			 shall establish criteria for determining whether an applicant meets the
			 requirements under subparagraph (A)(ii), and, in establishing the criteria,
			 shall consider whether the criteria should include—
							(i)whether the applicant is at least 51
			 percent owned or controlled by citizens of the United States or domestic
			 venture capital operating companies;
							(ii)whether the applicant is domiciled in the
			 United States; and
							(iii)whether the applicant is a direct or
			 indirect subsidiary of a foreign-owned firm, including whether the criteria
			 should include that an applicant is a direct or indirect subsidiary of a
			 foreign-owned entity if—
								(I)any venture capital operating company that
			 owns more than 20 percent of the applicant is a direct or indirect subsidiary
			 of a foreign-owned entity; or
								(II)in the aggregate, entities that are direct
			 or indirect subsidiaries of foreign-owned entities own more than 49 percent of
			 the applicant.
								(D)Criteria for determining
			 affiliationThe Administrator
			 shall establish criteria, in accordance with paragraph (1), for determining
			 whether an applicant is affiliated with a venture capital operating company or
			 any other business that the venture capital operating company has financed and,
			 in establishing the criteria, shall specify that—
							(i)if a venture capital operating company that
			 is determined to be affiliated with an applicant is a minority investor in the
			 applicant, the portfolio companies of the venture capital operating company
			 shall not be determined to be affiliated with the applicant, unless—
								(I)the venture capital operating company owns
			 a majority of the portfolio company; or
								(II)the venture capital operating company holds
			 a majority of the seats on the board of directors of the portfolio
			 company;
								(ii)subject to clause (i), the Administrator
			 retains the authority to determine whether a venture capital operating company
			 is affiliated with an applicant, including establishing other criteria;
							(iii)the Administrator may not determine that a
			 portfolio company of a venture capital operating company is affiliated with an
			 applicant based solely on one or more shared investors; and
							(iv)subject to clauses (i), (ii), and (iii),
			 the Administrator retains the authority to determine whether a portfolio
			 company of a venture capital operating company is affiliated with an applicant
			 based on factors independent of whether there is a shared investor, such as
			 whether there are contractual obligations between the portfolio company and the
			 applicant.
							(4)EnforcementIf the Administrator does not issue final
			 or interim final regulations under this subsection on or before December 31,
			 2011, the Administrator may not carry out any activities under section 4(h) of
			 the Small Business Act (15 U.S.C. 633(h)) (as continued in effect pursuant to
			 the Act entitled An Act to extend temporarily certain authorities of the
			 Small Business Administration, approved October 10, 2006 (Public Law
			 109–316; 120 Stat. 1742)) during the period beginning on the day after December
			 31, 2011, and ending on the date on which the final or interim final
			 regulations are issued.
					(5)DefinitionIn this subsection, the term venture
			 capital operating company has the same meaning as in section 3(aa) of
			 the Small Business Act, as added by this section.
					(d)Assistance for determining
			 affiliates
					(1)Clear explanation requiredNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall post on the website of the
			 Administration (with a direct link displayed on the homepage of the website of
			 the Administration or the SBIR and STTR websites of the Administration)—
						(A)a clear explanation of the SBIR and STTR
			 affiliation rules under part 121 of title 13, Code of Federal Regulations;
			 and
						(B)contact information for officers or
			 employees of the Administration who—
							(i)upon request, shall review an issue
			 relating to the rules described in subparagraph (A); and
							(ii)shall respond to a request under clause (i)
			 not later than 20 business days after the date on which the request is
			 received.
							(2)Inclusion of affiliation rules for certain
			 small business concernsOn
			 and after the date on which the final regulations under subsection (c) are
			 issued, the Administrator shall post on the website of the Administration
			 information relating to the regulations, in accordance with paragraph
			 (1).
					109.SBIR and STTR special acquisition
			 preferenceSection 9(r) of the
			 Small Business Act (15 U.S.C. 638(r)) is amended by adding at the end the
			 following:
				
					(4)Phase III awardsTo the greatest extent practicable, Federal
				agencies and Federal prime contractors shall issue Phase III awards relating to
				technology, including sole source awards, to the SBIR and STTR award recipients
				that developed the
				technology.
					.
			110.Collaborating with Federal laboratories and
			 research and development centersSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(dd)Collaborating with Federal laboratories and
				research and development centers
						(1)AuthorizationSubject to the limitations under this
				section, the head of each participating Federal agency may make SBIR and STTR
				awards to any eligible small business concern that—
							(A)intends to enter into an agreement with a
				Federal laboratory or federally funded research and development center for
				portions of the activities to be performed under that award; or
							(B)has entered into a cooperative research and
				development agreement (as defined in section 12(d) of the Stevenson-Wydler
				Technology Innovation Act of 1980 (15 U.S.C. 3710a(d))) with a Federal
				laboratory.
							(2)ProhibitionNo Federal agency shall—
							(A)condition an SBIR or STTR award upon
				entering into agreement with any Federal laboratory or any federally funded
				laboratory or research and development center for any portion of the activities
				to be performed under that award;
							(B)approve an agreement between a small
				business concern receiving a SBIR or STTR award and a Federal laboratory or
				federally funded laboratory or research and development center, if the small
				business concern performs a lesser portion of the activities to be performed
				under that award than required by this section and by the SBIR Policy Directive
				and the STTR Policy Directive of the Administrator; or
							(C)approve an agreement that violates any
				provision, including any data rights protections provision, of this section or
				the SBIR and the STTR Policy Directives.
							(3)ImplementationNot later than 180 days after the date of
				enactment of this subsection, the Administrator shall modify the SBIR Policy
				Directive and the STTR Policy Directive issued under this section to ensure
				that small business concerns—
							(A)have the flexibility to use the resources
				of the Federal laboratories and federally funded research and development
				centers; and
							(B)are not mandated to enter into agreement
				with any Federal laboratory or any federally funded laboratory or research and
				development center as a condition of an
				award.
							.
			111.Notice requirement
				(a)SBIR programSection 9(g) of the Small Business Act (15
			 U.S.C. 638(g)) is amended—
					(1)in paragraph (10), by striking
			 and at the end;
					(2)in paragraph (11), by striking the period
			 at the end and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(12)provide timely notice to the Administrator
				of any case or controversy before any Federal judicial or administrative
				tribunal concerning the SBIR program of the Federal agency;
				and
							.
					(b)STTR programSection 9(o) of the Small Business Act (15
			 U.S.C. 638(o)) is amended—
					(1)by striking paragraph (15);
					(2)in paragraph (16), by striking the period
			 at the end and inserting ; and;
					(3)by redesignating paragraph (16) as
			 paragraph (15); and
					(4)by adding at the end the following:
						
							(16)provide timely notice to the Administrator
				of any case or controversy before any Federal judicial or administrative
				tribunal concerning the STTR program of the Federal
				agency.
							.
					112.Express authority for an agency to award
			 sequential Phase II awards for SBIR or STTR funded projectsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(ee)Additional Phase II SBIR and STTR
				awardsA small business
				concern that receives a Phase II SBIR award or a Phase II STTR award for a
				project remains eligible to receive an additional Phase II SBIR award or Phase
				II STTR award for that
				project.
					.
			IIOutreach and commercialization
			 initiatives
			201.Rural and State outreach
				(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by inserting after subsection (r) the following:
					
						(s)Federal and State technology partnership
				program
							(1)DefinitionsIn this subsection, the following
				definitions apply:
								(A)ApplicantThe term applicant means an
				entity, organization, or individual that submits a proposal for an award or a
				cooperative agreement under this subsection.
								(B)Fast programThe term FAST program means
				the Federal and State Technology Partnership Program established under this
				subsection.
								(C)RecipientThe term recipient means a
				person that receives an award or becomes party to a cooperative agreement under
				this subsection.
								(D)StateThe term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				the Virgin Islands, Guam, and American Samoa.
								(E)Definitions relating to mentoring
				networksThe terms
				business advice and counseling, mentor, and
				mentoring network have the meanings given those terms in section
				34(e).
								(2)Establishment of programThe Administrator shall establish a program
				to be known as the Federal and State Technology Partnership Program, the
				purpose of which shall be to strengthen the technological competitiveness of
				small business concerns in the States.
							(3)Grants and cooperative agreements
								(A)Joint reviewIn carrying out the FAST program, the
				Administrator and the program managers for the SBIR program and STTR program at
				the National Science Foundation, the Department of Defense, and any other
				Federal agency determined appropriate by the Administrator shall jointly review
				proposals submitted by applicants and may make awards or enter into cooperative
				agreements under this subsection based on the factors for consideration set
				forth in subparagraph (B), in order to enhance or develop in a State—
									(i)technology research and development by
				small business concerns;
									(ii)technology transfer from university
				research to technology-based small business concerns;
									(iii)technology deployment and diffusion
				benefitting small business concerns;
									(iv)the technological capabilities of small
				business concerns through the establishment or operation of consortia comprised
				of entities, organizations, or individuals, including—
										(I)State and local development agencies and
				entities;
										(II)representatives of technology-based small
				business concerns;
										(III)industries and emerging companies;
										(IV)universities; and
										(V)small business development centers;
				and
										(v)outreach, financial support, and technical
				assistance to technology-based small business concerns participating in or
				interested in participating in an SBIR program or STTR program, including
				initiatives—
										(I)to make grants or loans to companies to pay
				a portion or all of the cost of developing SBIR or STTR proposals;
										(II)to establish or operate a Mentoring Network
				within the FAST program to provide business advice and counseling that will
				assist small business concerns that have been identified by FAST program
				participants, program managers of participating SBIR agencies, the
				Administration, or other entities that are knowledgeable about the SBIR and
				STTR programs as good candidates for the SBIR and STTR programs, and that would
				benefit from mentoring, in accordance with section 34;
										(III)to create or participate in a training
				program for individuals providing SBIR or STTR outreach and assistance at the
				State and local levels; and
										(IV)to encourage the commercialization of
				technology developed through funding under the SBIR program or the STTR
				program.
										(B)Selection considerationsIn making awards or entering into
				cooperative agreements under this subsection, the Administrator and the program
				managers referred to in subparagraph (A)—
									(i)may only consider proposals by applicants
				that intend to use a portion of the Federal assistance provided under this
				subsection to provide outreach, financial support, or technical assistance to
				technology-based small business concerns participating in or interested in
				participating in the SBIR program or STTR program; and
									(ii)shall consider, at a minimum—
										(I)whether the applicant has demonstrated that
				the assistance to be provided would address unmet needs of small business
				concerns in the community, and whether it is important to use Federal funding
				for the proposed activities;
										(II)whether the applicant has demonstrated that
				a need exists to increase the number or success of small high-technology
				businesses in the State or an area of the State, as measured by the number of
				Phase I and Phase II SBIR awards that have historically been received by small
				business concerns in the State or area of the State;
										(III)whether the projected costs of the proposed
				activities are reasonable;
										(IV)whether the proposal integrates and
				coordinates the proposed activities with other State and local programs
				assisting small high-technology firms in the State;
										(V)the manner in which the applicant will
				measure the results of the activities to be conducted; and
										(VI)whether the proposal addresses the needs of
				small business concerns—
											(aa)owned and controlled by women;
											(bb)that are socially and economically
				disadvantaged small business concerns (as defined in section
				8(a)(4)(A));
											(cc)that are HUBZone small business
				concerns;
											(dd)located in areas that have historically not
				participated in the SBIR and STTR programs;
											(ee)owned and controlled by service-disabled
				veterans;
											(ff)owned and controlled by Native Americans;
				and
											(gg)located in geographic areas with an
				unemployment rate that exceeds the national unemployment rate, based on the
				most recently available monthly publications of the Bureau of Labor Statistics
				of the Department of Labor.
											(C)Proposal
				limitNot more than 1
				proposal may be submitted for inclusion in the FAST program under this
				subsection to provide services in any one State in any 1 fiscal year.
								(D)ProcessProposals and applications for assistance
				under this subsection shall be in such form and subject to such procedures as
				the Administrator shall establish. The Administrator shall promulgate
				regulations establishing standards for the consideration of proposals under
				subparagraph (B), including standards regarding each of the considerations
				identified in subparagraph (B)(ii).
								(4)Cooperation and coordinationIn carrying out the FAST program, the
				Administrator shall cooperate and coordinate with—
								(A)Federal agencies required by this section
				to have an SBIR program; and
								(B)entities, organizations, and individuals
				actively engaged in enhancing or developing the technological capabilities of
				small business concerns, including—
									(i)State and local development agencies and
				entities;
									(ii)State committees established under the
				Experimental Program to Stimulate Competitive Research of the National Science
				Foundation (as established under section 113 of the National Science Foundation
				Authorization Act of 1988 (42 U.S.C. 1862g));
									(iii)State science and technology councils;
				and
									(iv)representatives of technology-based small
				business concerns.
									(5)Administrative requirements
								(A)Competitive basisAwards and cooperative agreements under
				this subsection shall be made or entered into, as applicable, on a competitive
				basis.
								(B)Matching requirements
									(i)In generalThe non-Federal share of the cost of an
				activity (other than a planning activity) carried out using an award or under a
				cooperative agreement under this subsection shall be—
										(I)except as provided in clause (iii), 35
				cents for each Federal dollar, in the case of a recipient that will serve small
				business concerns located in 1 of the 18 States receiving the fewest Phase I
				SBIR awards;
										(II)except as provided in clause (ii) or (iii),
				1 dollar for each Federal dollar, in the case of a recipient that will serve
				small business concerns located in 1 of the 16 States receiving the greatest
				number of Phase I SBIR awards; and
										(III)except as provided in clause (ii) or (iii),
				50 cents for each Federal dollar, in the case of a recipient that will serve
				small business concerns located in a State that is not described in subclause
				(I) or (II) that is receiving Phase I SBIR awards.
										(ii)Low-income areasThe non-Federal share of the cost of the
				activity carried out using an award or under a cooperative agreement under this
				subsection shall be 35 cents for each Federal dollar that will be directly
				allocated by a recipient described in clause (i) to serve small business
				concerns located in a qualified census tract, as that term is defined in
				section 42(d)(5)(B)(ii)(I) of the Internal Revenue Code of 1986. Federal
				dollars not so allocated by that recipient shall be subject to the matching
				requirements of clause (i).
									(iii)Rural areas
										(I)In generalExcept as provided in subclause (II), the
				non-Federal share of the cost of the activity carried out using an award or
				under a cooperative agreement under this subsection shall be 35 cents for each
				Federal dollar that will be directly allocated by a recipient described in
				clause (i) to serve small business concerns located in a rural area.
										(II)Enhanced rural awardsFor a recipient located in a rural area
				that is located in a State described in clause (i)(I), the non-Federal share of
				the cost of the activity carried out using an award or under a cooperative
				agreement under this subsection shall be 15 cents for each Federal dollar that
				will be directly allocated by a recipient described in clause (i) to serve
				small business concerns located in the rural area.
										(III)Definition of rural areaIn this clause, the term rural
				area has the meaning given that term in section 1393(a)(2) of the
				Internal Revenue Code of 1986.
										(iv)Types of fundingThe non-Federal share of the cost of an
				activity carried out by a recipient shall be comprised of not less than 50
				percent cash and not more than 50 percent of indirect costs and in-kind
				contributions, except that no such costs or contributions may be derived from
				funds from any other Federal program.
									(v)RankingsFor the first full fiscal year after the
				date of enactment of the SBIR/STTR Reauthorization Act of 2010, and each fiscal
				year thereafter, based on the statistics for the most recent full fiscal year
				for which the Administrator has compiled statistics, the Administrator shall
				reevaluate the ranking of each State for purposes of clause (i).
									(C)DurationAwards may be made or cooperative
				agreements entered into under this subsection for multiple years, not to exceed
				5 years in total.
								(6)Annual
				reportsThe Administrator
				shall submit an annual report to the Committee on Small Business of the Senate
				and the Committee on Science and the Committee on Small Business of the House
				of Representatives regarding—
								(A)the number and amount of awards provided
				and cooperative agreements entered into under the FAST program during the
				preceding year;
								(B)a list of recipients under this subsection,
				including their location and the activities being performed with the awards
				made or under the cooperative agreements entered into; and
								(C)the Mentoring Networks and the mentoring
				database, as provided for under section 34, including—
									(i)the status of the inclusion of mentoring
				information in the database required by subsection (k); and
									(ii)the status of the implementation and
				description of the usage of the Mentoring Networks.
									(7)Program levels
								(A)In generalThere is authorized to be appropriated to
				carry out the FAST program, including Mentoring Networks, under this subsection
				and section 34, $15,000,000 for each of fiscal years 2010 through 2014.
								(B)Mentoring databaseOf the total amount made available under
				subparagraph (A) for fiscal years 2010 through 2014, a reasonable amount, not
				to exceed a total of $500,000, may be used by the Administration to carry out
				section 34(d).
								(8)TerminationThe authority to carry out the FAST program
				under this subsection shall terminate on September 30,
				2014.
							.
				(b)Technical and conforming
			 amendmentsThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
					(1)by striking section 34 (15 U.S.C.
			 657d);
					(2)by redesignating sections 35 through 43 as
			 sections 34 through 42, respectively;
					(3)in section 9(k)(1)(D) (15 U.S.C.
			 638(k)(1)(D)), by striking section 35(d) and inserting
			 section 34(d);
					(4)in section 34 (15 U.S.C. 657e), as so
			 redesignated—
						(A)in subsection (c)(1), by striking
			 section 34(c)(1)(E)(ii) and inserting section
			 9(s)(3)(A)(v)(II);
						(B)by striking section 34 each
			 place it appears and inserting section 9(s); and
						(C)by adding at the end the following:
							
								(e)DefinitionsIn this section, the following definitions
				apply:
									(1)Business advice and
				counselingThe term
				business advice and counseling means providing advice and
				assistance on matters described in subsection (c)(2)(B) to small business
				concerns to guide them through the SBIR and STTR program process, from
				application to award and successful completion of each phase of the
				program.
									(2)Fast programThe term FAST program means
				the Federal and State Technology Partnership Program established under section
				9(s).
									(3)MentorThe term mentor means an
				individual described in subsection (c)(2).
									(4)Mentoring networkThe term Mentoring Network
				means an association, organization, coalition, or other entity (including an
				individual) that meets the requirements of subsection (c).
									(5)RecipientThe term recipient means a
				person that receives an award or becomes party to a cooperative agreement under
				this section.
									(6)Sbir programThe term SBIR program has the
				same meaning as in section 9(e)(4).
									(7)StateThe term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				the Virgin Islands, Guam, and American Samoa.
									(8)Sttr programThe term STTR program has the
				same meaning as in section 9(e)(6).
									;
				
						(5)in section 36(d) (15 U.S.C. 657i(d)), as so
			 redesignated, by striking section 43 and inserting
			 section 42;
					(6)in section 39(d) (15 U.S.C. 657l(d)), as so
			 redesignated, by striking section 43 and inserting
			 section 42; and
					(7)in section 40(b) (15 U.S.C. 657m(b)), as so
			 redesignated, by striking section 43 and inserting
			 section 42.
					202.SBIR–STEM Workforce Development Grant Pilot
			 Program
				(a)Pilot program establishedFrom amounts made available to carry out
			 this section, the Administrator shall establish a SBIR–STEM Workforce
			 Development Grant Pilot Program to encourage the business community to provide
			 workforce development opportunities for college students, in the fields of
			 science, technology, engineering, and math (in this section referred to as
			 STEM college students), particularly those that are socially and
			 economically disadvantaged individuals, from rural areas, or from areas with
			 high unemployment, as determined by the Administrator, by providing a SBIR
			 bonus grant.
				(b)Eligible entities definedIn this section the term eligible
			 entity means a grantee receiving a grant under the SBIR Program on the
			 date of the bonus grant under subsection (a) that provides an internship
			 program for STEM college students.
				(c)AwardsAn eligible entity shall receive a bonus
			 grant equal to 10 percent of either a Phase I or Phase II grant, as applicable,
			 with a total award maximum of not more than $10,000 per year.
				(d)EvaluationFollowing the fourth year of funding under
			 this section, the Administrator shall submit to Congress as part of the report
			 under section 9(b)(7) of the Small Business Act (15 U.S.C. 638(b)(7)) the
			 results of the SBIR–STEM Workforce Development Grant Pilot Program.
				(e)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section—
					(1)$1,000,000 for fiscal year 2011;
					(2)$1,000,000 for fiscal year 2012;
					(3)$1,000,000 for fiscal year 2013;
					(4)$1,000,000 for fiscal year 2014; and
					(5)$1,000,000 for fiscal year 2015.
					203.Technical assistance for
			 awardeesSection 9(q) of the
			 Small Business Act (15 U.S.C. 638(q)) is amended—
				(1)in paragraph (1)—
					(A)by inserting or STTR program
			 after SBIR program; and
					(B)by striking SBIR projects
			 and inserting SBIR or STTR projects;
					(2)in paragraph (2), by striking 3
			 years and inserting 5 years; and
				(3)in paragraph (3)—
					(A)in subparagraph (A)—
						(i)by inserting or STTR after
			 SBIR; and
						(ii)by striking $4,000 and
			 inserting $5,000;
						(B)by striking subparagraph (B) and inserting
			 the following:
						
							(B)Phase IIA Federal agency described in paragraph (1)
				may—
								(i)provide to the recipient of a Phase II SBIR
				or STTR award, through a vendor selected under paragraph (2), the services
				described in paragraph (1), in an amount equal to not more than $5,000 per
				year; or
								(ii)authorize the recipient of a Phase II SBIR
				or STTR award to purchase the services described in paragraph (1), in an amount
				equal to not more than $5,000 per year, which shall be in addition to the
				amount of the recipient’s award.
								;
				and
					(C)by adding at the end the following:
						
							(C)FlexibilityIn carrying out subparagraphs (A) and (B),
				each Federal agency shall provide the allowable amounts to a recipient that
				meets the eligibility requirements under the applicable subparagraph, if the
				recipient requests to seek technical assistance from an individual or entity
				other than the vendor selected under paragraph (2) by the Federal
				agency.
							(D)LimitationA Federal agency may not—
								(i)use the amounts authorized under
				subparagraph (A) or (B) unless the vendor selected under paragraph (2) provides
				the technical assistance to the recipient; or
								(ii)enter a contract with a vendor under
				paragraph (2) under which the amount provided for technical assistance is based
				on total number of Phase I or Phase II
				awards.
								.
					204.Commercialization Readiness Program at
			 Department of Defense
				(a)In generalSection 9(y) of the Small Business Act (15
			 U.S.C. 638(y)) is amended—
					(1)in the subsection heading, by striking
			 pilot and inserting readiness;
					(2)by striking Pilot each place
			 that term appears and inserting Readiness;
					(3)in paragraph (1)—
						(A)by inserting or Small Business
			 Technology Transfer Program after Small Business Innovation
			 Research Program; and
						(B)by adding at the end the following:
			 The authority to create and administer a Commercialization Readiness
			 Program under this subsection may not be construed to eliminate or replace any
			 other SBIR program or STTR program that enhances the insertion or transition of
			 SBIR or STTR technologies, including any such program in effect on the date of
			 enactment of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 119 Stat. 3136).;
						(4)in paragraph (2), by inserting or
			 Small Business Technology Transfer Program after Small Business
			 Innovation Research Program;
					(5)by striking paragraphs (5) and (6);
			 and
					(6)by inserting after paragraph (4) the
			 following:
						
							(5)Insertion incentivesFor any contract with a value of not less
				than $100,000,000, the Secretary of Defense is authorized to—
								(A)establish goals for the transition of Phase
				III technologies in subcontracting plans; and
								(B)require a prime contractor on such a
				contract to report the number and dollar amount of contracts entered into by
				that prime contractor for Phase III SBIR or STTR projects.
								(6)Goal for SBIR and STTR technology
				insertionThe Secretary of
				Defense shall—
								(A)set a goal to increase the number of Phase
				II SBIR contracts and the number of Phase II STTR contracts awarded by that
				Secretary that lead to technology transition into programs of record or fielded
				systems;
								(B)use incentives in effect on the date of
				enactment of the SBIR/STTR Reauthorization
				Act of 2010, or create new incentives, to encourage agency
				program managers and prime contractors to meet the goal under subparagraph (A);
				and
								(C)include in the annual report to Congress
				the percentage of contracts described in subparagraph (A) awarded by that
				Secretary, and information on the ongoing status of projects funded through the
				Commercialization Readiness Program and efforts to transition these
				technologies into programs of record or fielded
				systems.
								.
					(b)Technical and conforming
			 amendmentSection 9(i)(1) of
			 the Small Business Act (15 U.S.C. 638(i)(1)) is amended by inserting
			 (including awards under subsection (y)) after the number
			 of awards.
				205.Commercialization Readiness Pilot Program
			 for civilian agenciesSection
			 9 of the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended
			 by adding at the end the following:
				
					(ff)Pilot program
						(1)AuthorizationThe head of each covered Federal agency may
				allocate not more than 10 percent of the funds allocated to the SBIR program
				and the STTR program of the covered Federal agency—
							(A)for awards for technology development,
				testing, and evaluation of SBIR and STTR Phase II technologies; or
							(B)to support the progress of research or
				research and development conducted under the SBIR or STTR programs to Phase
				III.
							(2)Application by Federal agency
							(A)In generalA covered Federal agency may not establish
				a pilot program unless the covered Federal agency makes a written application
				to the Administrator, not later than 90 days before to the first day of the
				fiscal year in which the pilot program is to be established, that describes a
				compelling reason that additional investment in SBIR or STTR technologies is
				necessary, including unusually high regulatory, systems integration, or other
				costs relating to development or manufacturing of identifiable, highly
				promising small business technologies or a class of such technologies expected
				to substantially advance the mission of the agency.
							(B)DeterminationThe Administrator shall—
								(i)make a determination regarding an
				application submitted under subparagraph (A) not later than 30 days before the
				first day of the fiscal year for which the application is submitted;
								(ii)publish the determination in the Federal
				Register; and
								(iii)make a copy of the determination and any
				related materials available to the Committee on Small Business and
				Entrepreneurship of the Senate and the Committee on Small Business of the House
				of Representatives.
								(3)Maximum amount of awardThe head of a covered Federal agency may
				not make an award under a pilot program in excess of 3 times the dollar amounts
				generally established for Phase II awards under subsection (j)(2)(D) or
				(p)(2)(B)(ix).
						(4)RegistrationAny applicant that receives an award under
				a pilot program shall register with the Administrator in a registry that is
				available to the public.
						(5)ReportThe head of each covered Federal agency
				shall include in the annual report of the covered Federal agency to the
				Administrator an analysis of the various activities considered for inclusion in
				the pilot program of the covered Federal agency and a statement of the reasons
				why each activity considered was included or not included, as the case may
				be.
						(6)TerminationThe authority to establish a pilot program
				under this section expires at the end of fiscal year 2014.
						(7)DefinitionsIn this subsection—
							(A)the term covered Federal
				agency—
								(i)means a Federal agency participating in the
				SBIR program or the STTR program; and
								(ii)does not include the Department of Defense;
				and
								(B)the term pilot program means
				the program established under paragraph
				(1).
							.
			206.Accelerating cures
				(a)In generalThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by inserting after section 42, as redesignated by section 201
			 of this Act, the following:
					
						43.Small Business Innovation Research
				Program
							(a)NIH cures pilot
								(1)EstablishmentAn independent advisory board shall be
				established at the National Academy of Sciences (in this section referred to as
				the advisory board) to conduct periodic evaluations of the SBIR
				program (as that term is defined in section 9) of each of the National
				Institutes of Health (referred to in this section as the NIH)
				institutes and centers for the purpose of improving the management of the SBIR
				program through data-driven assessment.
								(2)Membership
									(A)In generalThe advisory board shall consist of—
										(i)the Director of the NIH;
										(ii)the Director of the SBIR program of the
				NIH;
										(iii)senior NIH agency managers, selected by the
				Director of NIH;
										(iv)industry experts, selected by the Council
				of the National Academy of Sciences in consultation with the Associate
				Administrator for Technology of the Administration and the Director of the
				Office of Science and Technology Policy; and
										(v)owners or operators of small business
				concerns that have received an award under the SBIR program of the NIH,
				selected by the Associate Administrator for Technology of the
				Administration.
										(B)Number of membersThe total number of members selected under
				clauses (iii), (iv), and (v) of subparagraph (A) shall not exceed 10.
									(C)Equal representationThe total number of members of the advisory
				board selected under clauses (i), (ii), (iii), and (iv) of subparagraph (A)
				shall be equal to the number of members of the advisory board selected under
				subparagraph (A)(v).
									(b)Addressing data gapsIn order to enhance the evidence-base
				guiding SBIR program decisions and changes, the Director of the SBIR program of
				the NIH shall address the gaps and deficiencies in the data collection concerns
				identified in the 2007 report of the National Academies of Science entitled
				An Assessment of the Small Business Innovation Research Program at the
				NIH.
							(c)Pilot program
								(1)In generalThe Director of the SBIR program of the NIH
				may initiate a pilot program, under a formal mechanism for designing,
				implementing, and evaluating pilot programs, to spur innovation and to test new
				strategies that may enhance the development of cures and therapies.
								(2)ConsiderationsThe Director of the SBIR program of the NIH
				may consider conducting a pilot program to include individuals with successful
				SBIR program experience in study sections, hiring individuals with small
				business development experience for staff positions, separating the commercial
				and scientific review processes, and examining the impact of the trend toward
				larger awards on the overall program.
								(d)Report to CongressThe Director of the NIH shall submit an
				annual report to Congress and the advisory board on the activities of the SBIR
				program of the NIH under this section.
							(e)SBIR grants and contracts
								(1)In generalIn awarding grants and contracts under the
				SBIR program of the NIH each SBIR program manager shall emphasize applications
				that identify products, processes, technologies, and services that may enhance
				the development of cures and therapies.
								(2)Examination of commercialization and other
				metricsThe advisory board
				shall evaluate the implementation of the requirement under paragraph (1) by
				examining increased commercialization and other metrics, to be determined and
				collected by the SBIR program of the NIH.
								(3)Phase
				I and IITo the greatest
				extent practicable, the Director of the SBIR program of the NIH shall reduce
				the time period between Phase I and Phase II funding of grants and contracts
				under the SBIR program of the NIH to 90 days.
								(f)LimitNot more than a total of 1 percent of the
				extramural budget (as defined in section 9 of the Small Business Act (15 U.S.C.
				638)) of the NIH for research or research and development may be used for the
				pilot program under subsection (c) and to carry out subsection
				(e).
							.
				(b)Prospective repealEffective 5 years after the date of
			 enactment of this Act, the Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
					(1)by striking section 43, as added by
			 subsection (a); and
					(2)by redesignating sections 44 and 45 as
			 sections 43 and 44, respectively.
					207.Federal agency engagement with SBIR and
			 STTR awardees that have been awarded multiple Phase I awards but have not been
			 awarded Phase II awardsSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
				
					(gg)Requirements relating to Federal agency
				engagement with certain Phase I SBIR and STTR awardees
						(1)DefinitionIn this subsection, the term covered
				awardee means a small business concern that—
							(A)has received multiple Phase I awards over
				multiple years, as determined by the head of a Federal agency, under the SBIR
				program or the STTR program of the Federal agency; and
							(B)has not received a Phase II award—
								(i)under the SBIR program or STTR program, as
				the case may be, of the Federal agency described in subparagraph (A); or
								(ii)relating to a Phase I award described in
				subparagraph (A) under the SBIR program or the STTR program of another Federal
				agency.
								(2)Performance measuresThe head of each Federal agency that
				participates in the SBIR program or the STTR program shall develop performance
				measures for any covered awardee relating to commercializing research or
				research and development activities under the SBIR program or the STTR program
				of the Federal
				agency.
						.
			208.Clarifying the definition of Phase
			 III
				(a)Phase III awardsSection 9(e) of the Small Business Act (15
			 U.S.C. 638(e)) is amended—
					(1)in paragraph (4)(C), in the matter
			 preceding clause (i), by inserting for work that derives from, extends,
			 or completes efforts made under prior funding agreements under the SBIR
			 program after phase;
					(2)in paragraph (6)(C), in the matter
			 preceding clause (i), by inserting for work that derives from, extends,
			 or completes efforts made under prior funding agreements under the STTR
			 program after phase;
					(3)in paragraph (8), by striking
			 and at the end;
					(4)in paragraph (9), by striking the period at
			 the end and inserting a semicolon; and
					(5)by adding at the end the following:
						
							(10)the term commercialization
				means—
								(A)the process of developing products,
				processes, technologies, or services; and
								(B)the production and delivery of products,
				processes, technologies, or services for sale (whether by the originating party
				or by others) to or use by the Federal Government or commercial
				markets;
								.
					(b)Technical and conforming
			 amendmentsThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended—
					(1)in section 9 (15 U.S.C. 638)—
						(A)in subsection (e)—
							(i)in paragraph (4)(C)(ii), by striking
			 scientific review criteria and inserting merit-based
			 selection procedures;
							(ii)in paragraph (9), by striking the
			 second or the third phase and inserting Phase II or Phase
			 III; and
							(iii)by adding at the end the following:
								
									(11)the term Phase I means—
										(A)with respect to the SBIR program, the first
				phase described in paragraph (4)(A); and
										(B)with respect to the STTR program, the first
				phase described in paragraph (6)(A);
										(12)the term Phase II
				means—
										(A)with respect to the SBIR program, the
				second phase described in paragraph (4)(B); and
										(B)with respect to the STTR program, the
				second phase described in paragraph (6)(B); and
										(13)the term Phase III
				means—
										(A)with respect to the SBIR program, the third
				phase described in paragraph (4)(C); and
										(B)with respect to the STTR program, the third
				phase described in paragraph
				(6)(C).
										;
							(B)in subsection (j)—
							(i)in paragraph (1)(B), by striking
			 phase two and inserting Phase II;
							(ii)in paragraph (2)—
								(I)in subparagraph (B)—
									(aa)by striking the third phase
			 each place it appears and inserting Phase III; and
									(bb)by striking the second phase
			 and inserting Phase II;
									(II)in subparagraph (D)—
									(aa)by striking the first phase
			 and inserting Phase I; and
									(bb)by striking the second phase
			 and inserting Phase II;
									(III)in subparagraph (F), by striking the
			 third phase and inserting Phase III;
								(IV)in subparagraph (G)—
									(aa)by striking the first phase
			 and inserting Phase I; and
									(bb)by striking the second phase
			 and inserting Phase II; and
									(V)in subparagraph (H)—
									(aa)by striking the first phase
			 and inserting Phase I;
									(bb)by striking second phase
			 each place it appears and inserting Phase II; and
									(cc)by striking third phase and
			 inserting Phase III; and
									(iii)in paragraph (3)—
								(I)in subparagraph (A)—
									(aa)by striking the first phase (as
			 described in subsection (e)(4)(A)) and inserting Phase
			 I;
									(bb)by striking the second phase (as
			 described in subsection (e)(4)(B)) and inserting Phase
			 II; and
									(cc)by striking the third phase (as
			 described in subsection (e)(4)(C)) and inserting Phase
			 III; and
									(II)in subparagraph (B), by striking
			 second phase and inserting Phase II;
								(C)in subsection (k)—
							(i)by striking first phase each
			 place it appears and inserting Phase I; and
							(ii)by striking second phase
			 each place it appears and inserting Phase II;
							(D)in subsection (l)(2)—
							(i)by striking the first phase
			 and inserting Phase I; and
							(ii)by striking the second phase
			 and inserting Phase II;
							(E)in subsection (o)(13)—
							(i)in subparagraph (B), by striking
			 second phase and inserting Phase II; and
							(ii)in subparagraph (C), by striking
			 third phase and inserting Phase III;
							(F)in subsection (p)—
							(i)in paragraph (2)(B)—
								(I)in clause (vi)—
									(aa)by striking the second phase
			 and inserting Phase II; and
									(bb)by striking the third phase
			 and inserting Phase III; and
									(II)in clause (ix)—
									(aa)by striking the first phase
			 and inserting Phase I; and
									(bb)by striking the second phase
			 and inserting Phase II; and
									(ii)in paragraph (3)—
								(I)by striking the first phase (as
			 described in subsection (e)(6)(A)) and inserting Phase
			 I;
								(II)by striking the second phase (as
			 described in subsection (e)(6)(B)) and inserting Phase
			 II; and
								(III)by striking the third phase (as
			 described in subsection (e)(6)(A)) and inserting Phase
			 III;
								(G)in subsection (q)(3)—
							(i)in subparagraph (A)—
								(I)in the subparagraph heading, by striking
			 First
			 phase and inserting Phase I; and
								(II)by striking first phase and
			 inserting Phase I; and
								(ii)in subparagraph (B)—
								(I)in the subparagraph heading, by striking
			 Second
			 phase and inserting Phase II; and
								(II)by striking second phase and
			 inserting Phase II;
								(H)in subsection (r)—
							(i)in the subsection heading, by striking
			 Third
			 Phase and inserting Phase III;
							(ii)in paragraph (1)—
								(I)in the first sentence—
									(aa)by striking for the second
			 phase and inserting for Phase II;
									(bb)by striking third phase and
			 inserting Phase III; and
									(cc)by striking second phase
			 period and inserting Phase II period; and
									(II)in the second sentence—
									(aa)by striking second phase and
			 inserting Phase II; and
									(bb)by striking third phase and
			 inserting Phase III; and
									(iii)in paragraph (2), by striking third
			 phase and inserting Phase III; and
							(I)in subsection (u)(2)(B), by striking
			 the first phase and inserting Phase I; and
						(2)in section 34(c)(2)(B)(vii) (15 U.S.C.
			 657e(c)(2)(B)(vii)), as redesignated by section 201 of this Act, by striking
			 third phase and inserting Phase III.
					209.Shortened period for final decisions on
			 proposals and applications
				(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
					(1)in subsection (g)(4)—
						(A)by inserting (A) after
			 (4);
						(B)by adding and after the
			 semicolon at the end; and
						(C)by adding at the end the following:
							
								(B)make a final decision on each proposal
				submitted under the SBIR program—
									(i)not later than 90 days after the date on
				which the solicitation closes; or
									(ii)if the Administrator authorizes an
				extension for a solicitation, not later than 180 days after the date on which
				the solicitation closes;
									;
				and
						(2)in subsection (o)(4)—
						(A)by inserting (A) after
			 (4);
						(B)by adding and after the
			 semicolon at the end; and
						(C)by adding at the end the following:
							
								(B)make a final decision on each proposal
				submitted under the STTR program—
									(i)not later than 90 days after the date on
				which the solicitation closes; or
									(ii)if the Administrator authorizes an
				extension for a solicitation, not later than 180 days after the date on which
				the solicitation
				closes;
									.
						(b)NIH peer review process
					(1)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
						
							(hh)NIH peer review processThe Director of the National Institutes of
				Health may make an award under the SBIR program or the STTR program of the
				National Institutes of Health if the application for the award has undergone
				technical and scientific peer review under section 492 of the Public Health
				Service Act (42 U.S.C.
				289a).
							.
					(2)Technical and conforming
			 amendmentsSection 105 of the
			 National Institutes of Health Reform Act of 2006 (42 U.S.C. 284n) is
			 amended—
						(A)in subsection (a)(3)—
							(i)by striking A grant and
			 inserting Except as provided in section 9(hh) of the Small Business Act
			 (15 U.S.C. 638(hh)), a grant; and
							(ii)by striking section 402(k)
			 and all that follows through Act) and inserting section
			 402(l) of such Act; and
							(B)in subsection (b)(5)—
							(i)by striking A grant and
			 inserting Except as provided in section 9(hh) of the Small Business Act
			 (15 U.S.C. 638(hh)), a grant; and
							(ii)by striking section 402(k)
			 and all that follows through Act) and inserting section
			 402(l) of such Act.
							IIIOversight and evaluation
			301.Streamlining annual evaluation
			 requirementsSection 9(b) of
			 the Small Business Act (15 U.S.C. 638(b)), as amended by section 102 of this
			 Act, is amended—
				(1)in paragraph (7)—
					(A)by striking STTR programs, including
			 the data and inserting the following: “STTR programs, including—
						
							(A)the
				data
							;
					(B)by striking (g)(10), (o)(9), and
			 (o)(15), the number and all that follows through under each of
			 the SBIR and STTR programs, and a description and inserting the
			 following: “(g)(8) and (o)(9); and
						
							(B)the number of proposals received from, and
				the number and total amount of awards to, HUBZone small business concerns and
				firms with venture capital investment (including those majority-owned and
				controlled by multiple venture capital operating companies) under each of the
				SBIR and STTR programs;
							(C)a description of the extent to which each
				Federal agency is increasing outreach and awards to firms owned and controlled
				by women and social or economically disadvantaged individuals under each of the
				SBIR and STTR programs;
							(D)general information about the
				implementation of, and compliance with the allocation of funds required under,
				subsection (cc) for firms owned in majority part by venture capital operating
				companies and participating in the SBIR program;
							(E)a detailed description of appeals of Phase
				III awards and notices of noncompliance with the SBIR Policy Directive and the
				STTR Policy Directive filed by the Administrator with Federal agencies;
				and
							(F)a
				description
							;
				and
					(2)by inserting after paragraph (7) the
			 following:
					
						(8)to coordinate the implementation of
				electronic databases at each of the Federal agencies participating in the SBIR
				program or the STTR program, including the technical ability of the
				participating agencies to electronically share
				data;
						.
				302.Data collection from agencies for
			 SBIRSection 9(g) of the Small
			 Business Act (15 U.S.C. 638(g)) is amended—
				(1)by striking paragraph (10);
				(2)by redesignating paragraphs (8) and (9) as
			 paragraphs (9) and (10), respectively; and
				(3)by inserting after paragraph (7) the
			 following:
					
						(8)collect annually, and maintain in a common
				format in accordance with the simplified reporting requirements under
				subsection (v), such information from awardees as is necessary to assess the
				SBIR program, including information necessary to maintain the database
				described in subsection (k), including—
							(A)whether an awardee—
								(i)has venture capital or is majority-owned
				and controlled by multiple venture capital operating companies, and, if
				so—
									(I)the amount of venture capital that the
				awardee has received as of the date of the award; and
									(II)the amount of additional capital that the
				awardee has invested in the SBIR technology;
									(ii)has an investor that—
									(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
									(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
									(iii)is owned by a woman or has a woman as a
				principal investigator;
								(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
								(v)received assistance under the FAST program
				under section 34, as in effect on the day before the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2010, or the outreach program under subsection (s);
								(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); or
								(vii)is located in a State described in
				subsection (u)(3); and
								(B)a justification statement from the agency,
				if an awardee receives an award in an amount that is more than the award
				guidelines under this
				section;
							.
				303.Data collection from agencies for
			 STTRSection 9(o) of the Small
			 Business Act (15 U.S.C. 638(o)) is amended by striking paragraph (9) and
			 inserting the following:
				
					(9)collect annually, and maintain in a common
				format in accordance with the simplified reporting requirements under
				subsection (v), such information from applicants and awardees as is necessary
				to assess the STTR program outputs and outcomes, including information
				necessary to maintain the database described in subsection (k),
				including—
						(A)whether an applicant or awardee—
							(i)has venture capital or is majority-owned
				and controlled by multiple venture capital operating companies, and, if
				so—
								(I)the amount of venture capital that the
				applicant or awardee has received as of the date of the application or award,
				as applicable; and
								(II)the amount of additional capital that the
				applicant or awardee has invested in the SBIR technology;
								(ii)has an investor that—
								(I)is an individual who is not a citizen of
				the United States or a lawful permanent resident of the United States, and if
				so, the name of any such individual; or
								(II)is a person that is not an individual and
				is not organized under the laws of a State or the United States, and if so the
				name of any such person;
								(iii)is owned by a woman or has a woman as a
				principal investigator;
							(iv)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
							(v)received assistance under the FAST program
				under section 34 or the outreach program under subsection (s);
							(vi)is a faculty member or a student of an
				institution of higher education, as that term is defined in section 101 of the
				Higher Education Act of 1965 (20 U.S.C. 1001); or
							(vii)is located in a State in which the total
				value of contracts awarded to small business concerns under all STTR programs
				is less than the total value of contracts awarded to small business concerns in
				a majority of other States, as determined by the Administrator in biennial
				fiscal years, beginning with fiscal year 2008, based on the most recent
				statistics compiled by the Administrator; and
							(B)if an awardee receives an award in an
				amount that is more than the award guidelines under this section, a statement
				from the agency that justifies the award
				amount;
						.
			304.Public databaseSection 9(k)(1) of the Small Business Act
			 (15 U.S.C. 638(k)(1)) is amended—
				(1)in subparagraph (D), by striking
			 and at the end;
				(2)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(F)for each small business concern that has
				received a Phase I or Phase II SBIR or STTR award from a Federal agency,
				whether the small business concern—
							(i)has venture capital and, if so, whether the
				small business concern is registered as majority-owned and controlled by
				multiple venture capital operating companies as required under subsection
				(cc)(4);
							(ii)is owned by a woman or has a woman as a
				principal investigator;
							(iii)is owned by a socially or economically
				disadvantaged individual or has a socially or economically disadvantaged
				individual as a principal investigator;
							(iv)received assistance under the FAST program
				under section 34, as in effect on the day before the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2010, or the outreach program under subsection (s); or
							(v)is owned by a faculty member or a student
				of an institution of higher education, as that term is defined in section 101
				of the Higher Education Act of 1965 (20 U.S.C.
				1001).
							.
				305.Government databaseSection 9(k) of the Small Business Act (15
			 U.S.C. 638(k)) is amended—
				(1)in paragraph (2)—
					(A)in the matter preceding subparagraph (A),
			 by striking Not later and all that follows through Act of
			 2000 and inserting Not later than 90 days after the date of
			 enactment of the SBIR/STTR Reauthorization
			 Act of 2010;
					(B)by striking subparagraph (C);
					(C)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively;
					(D)by inserting before subparagraph (B), as so
			 redesignated, the following:
						
							(A)contains, for each small business concern
				that applies for, submits a proposal for, or receives an award under Phase I or
				Phase II of the SBIR program or the STTR program—
								(i)the name, size, and location, and an
				identifying number assigned by the Administration of the small business
				concern;
								(ii)an abstract of the project;
								(iii)the specific aims of the project;
								(iv)the number of employees of the small
				business concern;
								(v)the names of key individuals that will
				carry out the project;
								(vi)the percentage of effort each individual
				described in clause (iv) will contribute to the project;
								(vii)whether the small business concern is
				majority-owned and controlled by multiple venture capital operating companies;
				and
								(viii)the Federal agency to which the application
				is made, and contact information for the person or office within the Federal
				agency that is responsible for reviewing applications and making awards under
				the SBIR program or the STTR
				program;
								;
					(E)by redesignating subparagraphs (D), and (E)
			 as subparagraphs (E) and (F), respectively;
					(F)by inserting after subparagraph (C), as so
			 redesignated, the following:
						
							(D)includes, for each awardee—
								(i)the name, size, location, and any
				identifying number assigned to the awardee by the Administrator;
								(ii)whether the awardee has venture capital,
				and, if so—
									(I)the amount of venture capital as of the
				date of the award;
									(II)the percentage of ownership of the awardee
				held by a venture capital operating company, including whether the awardee is
				majority-owned and controlled by multiple venture capital operating companies;
				and
									(III)the amount of additional capital that the
				awardee has invested in the SBIR technology, which information shall be
				collected on an annual basis;
									(iii)the names and locations of any affiliates
				of the awardee;
								(iv)the number of employees of the
				awardee;
								(v)the number of employees of the affiliates
				of the awardee; and
								(vi)the names of, and the percentage of
				ownership of the awardee held by—
									(I)any individual who is not a citizen of the
				United States or a lawful permanent resident of the United States; or
									(II)any person that is not an individual and is
				not organized under the laws of a State or the United
				States;
									;
					(G)in subparagraph (E), as so redesignated, by
			 striking and at the end;
					(H)in subparagraph (F), as so redesignated, by
			 striking the period at the end and inserting ; and; and
					(I)by adding at the end the following:
						
							(G)includes a timely and accurate list of any
				individual or small business concern that has participated in the SBIR program
				or STTR program that has committed fraud, waste, or abuse relating to the SBIR
				program or STTR program.
							;
				and
					(2)in paragraph (3), by adding at the end the
			 following:
					
						(C)Government databaseNot later than 60 days after the date
				established by a Federal agency for submitting applications or proposals for a
				Phase I or Phase II award under the SBIR program or STTR program, the head of
				the Federal agency shall submit to the Administrator the data required under
				paragraph (2) with respect to each small business concern that applies or
				submits a proposal for the Phase I or Phase II
				award.
						.
				306.Accuracy in funding base
			 calculations
				(a)In generalNot later than 1 year after the date of
			 enactment of this Act, and every year thereafter until the date that is 4 years
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall—
					(1)conduct a fiscal and management audit of
			 the SBIR program and the STTR program for the applicable period to—
						(A)determine whether Federal agencies comply
			 with the expenditure amount requirements under subsections (f)(1) and (n)(1) of
			 section 9 of the Small Business Act (15 U.S.C. 638), as amended by this
			 Act;
						(B)assess the extent of compliance with the
			 requirements of section 9(i)(2) of the Small Business Act (15 U.S.C. 638(i)(2))
			 by Federal agencies participating in the SBIR program or the STTR program and
			 the Administration;
						(C)assess whether it would be more consistent
			 and effective to base the amount of the allocations under the SBIR program and
			 the STTR program on a percentage of the research and development budget of a
			 Federal agency, rather than the extramural budget of the Federal agency;
			 and
						(D)determine the portion of the extramural
			 research or research and development budget of a Federal agency that each
			 Federal agency spends for administrative purposes relating to the SBIR program
			 or STTR program, and for what specific purposes, including the portion, if any,
			 of such budget the Federal agency spends for salaries and expenses, travel to
			 visit applicants, outreach events, marketing, and technical assistance;
			 and
						(2)submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives regarding the audit conducted under paragraph
			 (1), including the assessments required under subparagraphs (B) and (C), and
			 the determination made under subparagraph (D) of paragraph (1).
					(b)Definition of applicable
			 periodIn this section, the
			 term applicable period means—
					(1)for the first report submitted under this
			 section, the period beginning on October 1, 2004, and ending on September 30 of
			 the last full fiscal year before the date of enactment of this Act for which
			 information is available; and
					(2)for the second and each subsequent report
			 submitted under this section, the period—
						(A)beginning on October 1 of the first fiscal
			 year after the end of the most recent full fiscal year relating to which a
			 report under this section was submitted; and
						(B)ending on September 30 of the last full
			 fiscal year before the date of the report.
						307.Continued evaluation by the National
			 Academy of SciencesSection
			 108 of the Small Business Reauthorization Act of 2000 (15 U.S.C. 638 note) is
			 amended by adding at the end the following:
				
					(e)Extensions and enhancements of
				authority
						(1)In generalNot later than 6 months after the date of
				enactment of the SBIR/STTR Reauthorization
				Act of 2010, the head of each agency described in subsection (a),
				in consultation with the Small Business Administration, shall cooperatively
				enter into an agreement with the National Academy of Sciences for the National
				Research Council to, not later than 4 years after the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2010, and every 4 years thereafter—
							(A)continue the most recent study under this
				section relating to—
								(i)the issues described in subparagraphs (A),
				(B), (C), and (E) of subsection (a)(1); and
								(ii)the effectiveness of the government and
				public databases described in section 9(k) of the Small Business Act (15 U.S.C.
				638(k)) in reducing vulnerabilities of the SBIR program and the STTR program to
				fraud, waste, and abuse, particularly with respect to Federal agencies funding
				duplicative proposals and business concerns falsifying information in
				proposals;
								(B)make recommendations with respect to the
				issues described in subparagraph (A)(ii) and subparagraphs (A), (D), and (E) of
				subsection (a)(2).
							(2)ConsultationAn agreement under paragraph (1) shall
				require the National Research Council to ensure there is participation by and
				consultation with the small business community, the Administration, and other
				interested parties as described in subsection (b).
						(3)ReportingAn agreement under paragraph (1) shall
				require that not later than 4 years after the date of enactment of the
				SBIR/STTR Reauthorization Act of
				2010, and every 4 years thereafter, the National Research Council
				shall submit to the head of the agency entering into the agreement, the
				Committee on Small Business and Entrepreneurship of the Senate, and the
				Committee on Small Business of the House of Representatives a report regarding
				the study conducted under paragraph (1) and containing the recommendations
				described in paragraph
				(1).
						.
			308.Technology insertion reporting
			 requirementsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
				
					(ii)Phase III reportingThe annual SBIR or STTR report to Congress
				by the Administration under subsection (b)(7) shall include, for each Phase III
				award made by the Federal agency—
						(1)the name of the agency or component of the
				agency or the non-Federal source of capital making the Phase III award;
						(2)the name of the small business concern or
				individual receiving the Phase III award; and
						(3)the dollar amount of the Phase III
				award.
						.
			309.Intellectual property protections
				(a)In generalThe Comptroller General of the United
			 States shall conduct a study of the SBIR program to assess whether—
					(1)Federal agencies comply with the data
			 rights protections for SBIR awardees and the technologies of SBIR awardees
			 under section 9 of the Small Business Act (15 U.S.C. 638);
					(2)the laws and policy directives intended to
			 clarify the scope of data rights, including in prototypes and mentor-protégé
			 relationships and agreements with Federal laboratories, are sufficient to
			 protect SBIR awardees; and
					(3)there is an effective grievance tracking
			 process for SBIR awardees who have grievances against a Federal agency
			 regarding data rights and a process for resolving those grievances.
					(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General shall submit to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report regarding the study conducted
			 under subsection (a).
				310.Obtaining consent from SBIR and STTR
			 applicants to release contact information to economic development
			 organizationsSection 9 of the
			 Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
				
					(jj)Consent To release contact information to
				organizations
						(1)Enabling concern to give
				consentEach Federal agency
				required by this section to conduct an SBIR program or an STTR program shall
				enable a small business concern that is an SBIR applicant or an STTR applicant
				to indicate to the Federal agency whether the Federal agency has the consent of
				the concern to—
							(A)identify the concern to appropriate local
				and State-level economic development organizations as an SBIR applicant or an
				STTR applicant; and
							(B)release the contact information of the
				concern to such organizations.
							(2)RulesThe Administrator shall establish rules to
				implement this subsection. The rules shall include a requirement that a Federal
				agency include in the SBIR and STTR application a provision through which the
				applicant can indicate consent for purposes of paragraph
				(1).
						.
			311.Pilot to allow funding for administrative,
			 oversight, and contract processing costs
				(a)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638), as amended by this Act, is amended by adding at the end the
			 following:
					
						(kk)Assistance for administrative, oversight,
				and contract processing costs
							(1)In generalSubject to paragraph (3), the Administrator
				shall allow each Federal agency required to conduct an SBIR program to use not
				more than 3 percent of the funds allocated to the SBIR program of the Federal
				agency—
								(A)for the first fiscal year beginning after
				the date of enactment of this subsection, and each fiscal year thereafter
				through fiscal year 2018, for costs relating to administrative, oversight, and
				contract processing activities for the SBIR program that the Federal agency was
				not carrying out during the last full fiscal year before the date of enactment
				of this subsection, including activities described in paragraph (2); and
								(B)for the first 3 fiscal years beginning
				after the date of enactment of this subsection, for—
									(i)administration of the SBIR program or the
				STTR program;
									(ii)implementation of commercialization and
				outreach initiatives that were not in effect on the date of enactment of this
				subsection;
									(iii)carrying out the program under subsection
				(y);
									(iv)activities relating to oversight and
				congressional reporting, including the waste, fraud, and abuse prevention
				activities described in section 313(a)(1)(B)(ii) of the
				SBIR/STTR Reauthorization Act of
				2010;
									(v)carrying out subsection (cc);
									(vi)carrying out subsection (ff);
									(vii)contract processing costs relating to the
				SBIR program; and
									(viii)funding for additional personnel and
				assistance with application reviews.
									(2)ActivitiesThe activities described in this paragraph
				include—
								(A)the administration of the SBIR program or
				the STTR program of a Federal agency;
								(B)the provision of outreach and technical
				assistance relating to the SBIR program of a Federal agency, including
				technical assistance site visits and personnel interviews;
								(C)contract processing;
								(D)the implementation of oversight and quality
				control measures, including verification of reports and invoices and cost
				reviews; and
								(E)targeted reviews of recipients of awards
				under the SBIR program that the head of a Federal agency determines are at high
				risk for fraud, waste, or abuse, to ensure compliance with requirements of the
				SBIR program.
								(3)Performance criteriaA Federal agency may not use funds as
				authorized under paragraph (1) until after the effective date of performance
				criteria, which the Administrator shall establish, to measure any benefits of
				using funds as authorized under paragraph (1) and to assess continuation of the
				authority under paragraph (1).
							(4)RulesNot later than 180 days after the date of
				enactment of this subsection, the Administrator shall issue rules to carry out
				this
				subsection.
							.
				(b)Technical and conforming
			 amendments
					(1)In generalSection 9 of the Small Business Act (15
			 U.S.C. 638) is amended—
						(A)in subsection (f)(2)(A), as so designated
			 by section 103(2) of this Act, by striking shall not and all
			 that follows through make available for the purpose and
			 inserting shall not make available for the purpose; and
						(B)in subsection (y), as amended by section
			 204—
							(i)by striking paragraph (4);
							(ii)by redesignating paragraphs (5) and (6) as
			 paragraphs (4) and (5), respectively.
							(2)Transitional ruleNotwithstanding the amendments made by
			 paragraph (1), subsection (f)(2)(A) and (y)(4) of section 9 of the Small
			 Business Act (15 U.S.C. 638), as in effect on the day before the date of
			 enactment of this Act, shall continue to apply to each Federal agency until the
			 effective date of the performance criteria established by the Administrator
			 under subsection (kk)(3) of section 9 of the Small Business Act, as added by
			 subsection (a).
					312.GAO study with respect to venture capital
			 operating company involvementNot later than 3 years after the date of
			 enactment of this Act, and every 3 years thereafter, the Comptroller General of
			 the United States shall—
				(1)conduct a study of the impact of
			 requirements relating to venture capital operating company involvement under
			 section 9(cc) of the Small Business Act, as added by section 108 of this Act;
			 and
				(2)submit to Congress a report regarding the
			 study conducted under paragraph (1).
				313.Reducing vulnerability of SBIR and STTR
			 programs to fraud, waste, and abuse
				(a)Fraud, waste, and abuse prevention
					(1)Guidelines for fraud, waste, and abuse
			 prevention
						(A)Amendments requiredNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall amend the SBIR Policy Directive
			 and the STTR Policy Directive to include measures to prevent fraud, waste, and
			 abuse in the SBIR program and the STTR program.
						(B)Content of amendmentsThe amendments required under subparagraph
			 (A) shall include—
							(i)definitions or descriptions of fraud,
			 waste, and abuse;
							(ii)a requirement that the Inspectors General
			 of each Federal agency that participates in the SBIR program or the STTR
			 program cooperate to—
								(I)establish fraud detection
			 indicators;
								(II)review regulations and operating procedures
			 of the Federal agencies;
								(III)coordinate information sharing between the
			 Federal agencies; and
								(IV)improve the education and training of, and
			 outreach to—
									(aa)administrators of the SBIR program and the
			 STTR program of each Federal agency;
									(bb)applicants to the SBIR program or the STTR
			 program; and
									(cc)recipients of awards under the SBIR program
			 or the STTR program;
									(iii)guidelines for the monitoring and oversight
			 of applicants to and recipients of awards under the SBIR program or the STTR
			 program; and
							(iv)a requirement that each Federal agency that
			 participates in the SBIR program or STTR program include the telephone number
			 of the hotline established under paragraph (2)—
								(I)on the website of the Federal agency;
			 and
								(II)in any solicitation or notice of funding
			 opportunity issued by the Federal agency for the SBIR program or the STTR
			 program.
								(2)Fraud, waste, and abuse prevention
			 hotline
						(A)Hotline establishedThe Administrator shall establish a
			 telephone hotline that allows individuals to report fraud, waste, and abuse in
			 the SBIR program or STTR program.
						(B)PublicationThe Administrator shall include the
			 telephone number for the hotline established under subparagraph (A) on the
			 website of the Administration.
						(b)Study and report
					(1)StudyNot later than 1 year after the date of
			 enactment of this Act, and every 3 years thereafter, the Comptroller General of
			 the United States shall—
						(A)conduct a study that evaluates—
							(i)the implementation by each Federal agency
			 that participates in the SBIR program or the STTR program of the amendments to
			 the SBIR Policy Directive and the STTR Policy Directive made pursuant to
			 subsection (a);
							(ii)the effectiveness of the management
			 information system of each Federal agency that participates in the SBIR program
			 or STTR program in identifying duplicative SBIR and STTR projects;
							(iii)the effectiveness of the risk management
			 strategies of each Federal agency that participates in the SBIR program or STTR
			 program in identifying areas of the SBIR program or the STTR program that are
			 at high risk for fraud;
							(iv)technological tools that may be used to
			 detect patterns of behavior that may indicate fraud by applicants to the SBIR
			 program or the STTR program;
							(v)the success of each Federal agency that
			 participates in the SBIR program or STTR program in reducing fraud, waste, and
			 abuse in the SBIR program or the STTR program of the Federal agency; and
							(vi)the extent to which the Inspector General
			 of each Federal agency that participates in the SBIR program or STTR program
			 effectively conducts investigations of individuals alleged to have submitted
			 false claims or violated Federal law relating to fraud, conflicts of interest,
			 bribery, gratuity, or other misconduct; and
							(B)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate, the Committee on Small Business of the
			 House of Representatives, and the head of each Federal agency that participates
			 in the SBIR program or STTR program a report on the results of the study
			 conducted under subparagraph (A).
						314.Interagency policy committee
				(a)EstablishmentThe Director of the Office of Science and
			 Technology Policy (in this section referred to as the Director),
			 in conjunction with the Administrator, shall establish an Interagency SBIR/STTR
			 Policy Committee (in this section referred to as the Committee)
			 comprised of 1 representative from each Federal agency with an SBIR program or
			 an STTR program and 1 representative of the Office of Management and
			 Budget.
				(b)CochairpersonsThe Director and the Administrator shall
			 serve as cochairpersons of the Committee.
				(c)DutiesThe Committee shall review, and make policy
			 recommendations on ways to improve the effectiveness and efficiency of, the
			 SBIR program and the STTR program, including —
					(1)reviewing the effectiveness of the public
			 and government databases described in section 9(k) of the Small Business Act
			 (15 U.S.C. 638(k));
					(2)identifying—
						(A)best practices for commercialization
			 assistance by Federal agencies that have significant potential to be employed
			 by other Federal agencies; and
						(B)proposals by Federal agencies for
			 initiatives to address challenges for small business concerns in obtaining
			 funding after a Phase II award ends and before commercialization; and
						(3)developing and incorporating a standard
			 evaluation framework to enable systematic assessment of the SBIR program and
			 STTR program, including through improved tracking of awards and outcomes and
			 development of performance measures for the SBIR program and STTR program of
			 each Federal agency.
					(d)ReportsThe Committee shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on
			 Science and Technology and the Committee on Small Business of the House of
			 Representatives—
					(1)a report on the review by and
			 recommendations of the Committee under subsection (c)(1) not later than 1 year
			 after the date of enactment of this Act;
					(2)a report on the review by and
			 recommendations of the Committee under subsection (c)(2) not later than 18
			 months after the date of enactment of this Act; and
					(3)a report on the review by and
			 recommendations of the Committee under subsection (c)(3) not later than 2 years
			 after the date of enactment of this Act.
					IVPolicy directives
			401.Conforming amendments to the SBIR and the
			 STTR Policy Directives
				(a)In generalNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall promulgate amendments to the
			 SBIR Policy Directive and the STTR Policy Directive to conform such directives
			 to this Act and the amendments made by this Act.
				(b)Publishing SBIR Policy Directive and the
			 STTR Policy Directive in the Federal RegisterNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall publish the amended SBIR Policy
			 Directive and the amended STTR Policy Directive in the Federal Register.
				VOther provisions
			501.Research topics and program
			 diversification
				(a)SBIR programSection 9(g) of the Small Business Act (15
			 U.S.C. 638(g)) is amended—
					(1)in paragraph (3)—
						(A)in the matter preceding subparagraph (A),
			 by striking broad research topics and to topics that further 1 or more
			 critical technologies and inserting applications to the Federal
			 agency for support of projects relating to nanotechnology, rare diseases,
			 security, energy, transportation, or improving the security and quality of the
			 water supply of the United States, and the efficiency of water delivery systems
			 and usage patterns in the United States (including the territories of the
			 United States) through the use of technology (to the extent that the projects
			 relate to the mission of the Federal agency), broad research topics, and topics
			 that further 1 or more critical technologies or research
			 priorities;
						(B)in subparagraph (A), by striking
			 or at the end; and
						(C)by adding at the end the following:
							
								(C)the National Academy of Sciences, in the
				final report issued by the America's Energy Future: Technology
				Opportunities, Risks, and Tradeoffs project, and in any subsequent
				report by the National Academy of Sciences on sustainability, energy, or
				alternative fuels;
								(D)the National Institutes of Health, in the
				annual report on the rare diseases research activities of the National
				Institutes of Health for fiscal year 2005, and in any subsequent report by the
				National Institutes of Health on rare diseases research activities;
								(E)the National Academy of Sciences, in the
				final report issued by the Transit Research and Development: Federal
				Role in the National Program project and the report entitled
				Transportation Research, Development and Technology Strategic Plan
				(2006–2010) issued by the Research and Innovative Technology
				Administration of the Department of Transportation, and in any subsequent
				report issued by the National Academy of Sciences or the Department of
				Transportation on transportation and infrastructure; or
								(F)the national nanotechnology strategic plan
				required under section 2(c)(4) of the 21st Century Nanotechnology Research and
				Development Act (15 U.S.C. 7501(c)(4)) and in any report issued by the National
				Science and Technology Council Committee on Technology that focuses on areas of
				nanotechnology identified in such plan;
								;
				and
						(2)by adding after paragraph (12), as added by
			 section 111(a) of this Act, the following:
						
							(13)encourage applications under the SBIR
				program (to the extent that the projects relate to the mission of the Federal
				agency)—
								(A)from small business concerns in geographic
				areas underrepresented in the SBIR program or located in rural areas (as
				defined in section 1393(a)(2) of the Internal Revenue Code of 1986);
								(B)small business concerns owned and
				controlled by women;
								(C)small business concerns owned and
				controlled by veterans;
								(D)small business concerns owned and
				controlled by Native Americans; and
								(E)small business concerns located in a
				geographic area with an unemployment rates that exceed the national
				unemployment rate, based on the most recently available monthly publications of
				the Bureau of Labor Statistics of the Department of
				Labor.
								.
					(b)STTR programSection 9(o) of the Small Business Act (15
			 U.S.C. 638(o)), as amended by section 111(b) of this Act, is amended—
					(1)in paragraph (3)—
						(A)in the matter preceding subparagraph (A),
			 by striking broad research topics and to topics that further 1 or more
			 critical technologies and inserting applications to the Federal
			 agency for support of projects relating to nanotechnology, security, energy,
			 rare diseases, transportation, or improving the security and quality of the
			 water supply of the United States (to the extent that the projects relate to
			 the mission of the Federal agency), broad research topics, and topics that
			 further 1 or more critical technologies or research priorities;
						(B)in subparagraph (A), by striking
			 or at the end; and
						(C)by adding at the end the following:
							
								(C)the National Academy of Sciences, in the
				final report issued by the America's Energy Future: Technology
				Opportunities, Risks, and Tradeoffs project, and in any subsequent
				report by the National Academy of Sciences on sustainability, energy, or
				alternative fuels;
								(D)the National Institutes of Health, in the
				annual report on the rare diseases research activities of the National
				Institutes of Health for fiscal year 2005, and in any subsequent report by the
				National Institutes of Health on rare diseases research activities;
								(E)the National Academy of Sciences, in the
				final report issued by the Transit Research and Development: Federal
				Role in the National Program project and the report entitled
				Transportation Research, Development and Technology Strategic Plan
				(2006–2010) issued by the Research and Innovative Technology
				Administration of the Department of Transportation, and in any subsequent
				report issued by the National Academy of Sciences or the Department of
				Transportation on transportation and infrastructure; or
								(F)the national nanotechnology strategic plan
				required under section 2(c)(4) of the 21st Century Nanotechnology Research and
				Development Act (15 U.S.C. 7501(c)(4)) and in any report issued by the National
				Science and Technology Council Committee on Technology that focuses on areas of
				nanotechnology identified in such
				plan;
								;
						(2)in paragraph (15), by striking
			 and at the end;
					(3)in paragraph (16), by striking the period
			 at the end and inserting ; and; and
					(4)by adding at the end the following:
						
							(17)encourage applications under the STTR
				program (to the extent that the projects relate to the mission of the Federal
				agency)—
								(A)from small business concerns in geographic
				areas underrepresented in the STTR program or located in rural areas (as
				defined in section 1393(a)(2) of the Internal Revenue Code of 1986);
								(B)small business concerns owned and
				controlled by women;
								(C)small business concerns owned and
				controlled by veterans;
								(D)small business concerns owned and
				controlled by Native Americans; and
								(E)small business concerns located in a
				geographic area with an unemployment rates that exceed the national
				unemployment rate, based on the most recently available monthly publications of
				the Bureau of Labor Statistics of the Department of
				Labor.
								.
					(c)Research and Development
			 FocusSection 9(x) of the
			 Small Business Act (15 U.S.C. 638(x)) is amended—
					(1)by striking paragraph (2); and
					(2)by redesignating paragraph (3) as paragraph
			 (2).
					502.Report on SBIR and STTR program
			 goalsSection 9 of the Small
			 Business Act (15 U.S.C. 638), as amended by this Act, is amended by adding at
			 the end the following:
				
					(ll)Annual report on SBIR and STTR program
				goals
						(1)Development of metricsThe head of each Federal agency required to
				participate in the SBIR program or the STTR program shall develop metrics to
				evaluate the effectiveness, and the benefit to the people of the United States,
				of the SBIR program and the STTR program of the Federal agency that—
							(A)are science-based and statistically
				driven;
							(B)reflect the mission of the Federal agency;
				and
							(C)include factors relating to the economic
				impact of the programs.
							(2)EvaluationThe head of each Federal agency described
				in paragraph (1) shall conduct an annual evaluation using the metrics developed
				under paragraph (1) of—
							(A)the SBIR program and the STTR program of
				the Federal agency; and
							(B)the benefits to the people of the United
				States of the SBIR program and the STTR program of the Federal agency.
							(3)Report
							(A)In generalThe head of each Federal agency described
				in paragraph (1) shall submit to the appropriate committees of Congress and the
				Administrator an annual report describing in detail the results of an
				evaluation conducted under paragraph (2).
							(B)Public availability of reportThe head of each Federal agency described
				in paragraph (1) shall make each report submitted under subparagraph (A)
				available to the public online.
							(C)DefinitionIn this paragraph, the term
				appropriate committees of Congress means—
								(i)the Committee on Small Business and
				Entrepreneurship of the Senate; and
								(ii)the Committee on Small Business and the
				Committee on Science and Technology of the House of
				Representatives.
								.
			503.Competitive selection procedures for SBIR
			 and STTR programsSection 9 of
			 the Small Business Act (15 U.S.C. 638), as amended by this Act, is amended by
			 adding at the end the following:
				
					(mm)Competitive selection procedures for SBIR
				and STTR programsAll funds
				awarded, appropriated, or otherwise made available in accordance with
				subsection (f) or (n) must be awarded pursuant to competitive and merit-based
				selection
				procedures.
					.
			
	
		
			Passed the Senate
			 December 22, 2010.
			
			Secretary
		
	
	
	
